Title: To Thomas Jefferson from Robert King, Sr., 23 August 1802
From: King, Robert, Sr.
To: Jefferson, Thomas


            
              Sir.
              On board the Richmond, in thePotomac River—August 23rd. 1802.
            
            Altho unknown to you I take the liberty of inclosing my Ideas on inland Navigation. If the subject be worthy attention you can best bring it forward to the consideration of the Citizens. As a National concern, it may at a future day afford a Revenue to Government without oppressing individuals; diffuse wealth and population through the Western Country and tend to the prosperity of the United States. If these hints should in the smallest degree tend to so desireable an end, I shall be amply repaid.
            Yours respectfully
            
              R King
            
          